DETAILED ACTION
	This action is responsive to 05/13/2022.
	Prior objection to claim 26 has been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (WO2018/197987, US Patent 11,217,635 B2, US Pub. 2020/0127064), hereinafter Ikeda, in view of Lyu (US Patent 7,364,960).
Regarding claim 27, Ikeda discloses a display device (see, for example, fig. 1 and 5A) comprising: a base substrate (layer 114-see figs. 5A and 24A); a light emitting element layer disposed on a surface of the base substrate (an EL layer 332 of display element 163-see fig. 24A); a color conversion element layer disposed on the light emitting element layer (see, for example, [col. 42, ll. 36-42], which further discloses a that in the case where a white-light-emitting element is used, a color layer is provided over the light-emitting element, so that a color image can be produced); a sensing element layer disposed on another surface of the base substrate (layer 111-see figs. 5A and 24A) and including sensing pixels (photoelectric conversion element 161-see fig. 24A and [col. 8, ll. 19-20]) that each sense light of a color (i.e., for sensing light of a particular color as illustrated in fig. 26C with description in [col. 49, ll. 11-19]), each sensing pixel including a photodiode (see, for example, fig. 4C with description in [col. 7, ll. 59-63]-layer 111 includes a region 153 in which a photodiode is provided); and a photorefractive layer disposed on the sensing element layer and including micro lenses (microlens array 440-see fig. 26C with description in [col. 49, ll. 11-15]).
Ikeda does not appear to expressly disclose a floating diffusion region spaced apart from the photodiode, and a charge transfer element configured to electrically connect the photodiode and the floating diffusion region.
Lyu, in the same field of endeavor (image sensing devices), teaches a CMOS image sensor device, a unit pixel of which is illustrated in fig. 2, the unit pixel comprising a photodetector PD (photodiode), a floating diffusion region FD (or sensor node), and a transfer transistor TX (charge transfer element) electrically connecting the photodetector and the floating diffusion node FD (see fig. 2 with description in [col. 5, ll. 35-col. 6, ll. 23]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Lyu with the invention of Ikeda such a pixel of the image sensor includes a charge transfer transistor electrically connecting the photodiode and a floating diffusion point (sensor node) of the image sensor, as taught by Lyu, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Lyu as in claim 28 above, and further in view of Nishide et al. (US Patent 11,057,551 B2, US Pub. 2019/0222733), hereinafter Nishide.
Regarding claim 28, Ikeda in view of Lyu does not appear to expressly teach further comprising a metal line layer that includes a plurality of sensing lines separated from one another and sequentially stacked.
Nishide is relied upon to teach further comprising a metal line layer that includes a plurality of sensing lines separated from one another and sequentially stacked (see, for example, fig. 6 and [0066]-[0068], which illustrates an image capturing and display apparatus 100 having two substrates 600 and 650 that are stacked on each other, the substrate 600 includes a photoelectric conversion element (sensing substrate) and the substrate 650 includes a light-emitting element (display substrate), and, as shown in fig. 6, the sensing substrate includes a plurality electrodes (605, 606), conductive pattern (607), plugs (608, 609), and a connection portion 610, herein collectively equated to the claimed metal line layer).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Nishide with the invention of Ikeda and Lyu by having stacked metal lines/electrodes and plugs for connecting circuit elements of the photoelectric conversion element substrate 600, which constitutes combining prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 1-16 and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references of record teaches or suggests the limitation “wherein no holes pass through the display substrate at a location directly beneath the display pixels”, as recited in independent claims 1 and 19. Claims 2-16 and 18-26 variously depend from and further limit claims 1 and 19, and are therefore equally allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Applicant remarks, pg. 10-16, filed 03/13/2022, with respect to claims 1-16 and 18-26 have been fully considered and are persuasive.  The rejection of claims 1-16 and 18-26 has been withdrawn and the aforementioned claims have been allowed in view of the amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627